Title: To George Washington from Anthony Wayne, 13 March 1792
From: Wayne, Anthony
To: Washington, George



Sir
Philadelphia 13th March 1792

I took the liberty to put into your hands (in the course of last summer) a letter from James Seagrove Esqr. mentioning the alarming emigration from Georgia into East Florida in consequence of a Proclamation of the Spanish Governor, and as I can not find it among my papers, may I request the favor, that you will please to direct, one of your Gentlemen, to make a search for it. my reason for this request is, in order to shew the cause of the difference of the number of Voters, at the late Election for a member to Congress, compared with the enumeration of the Inhabitants of Camden County—the legality of which Election is disputed by Genl Jackson.
I will do myself the honor to attend at the levee as soon as Congress adjourn, when I shall be happy to receive that letter if it can be found, will you have the goodness to pardon this freedom, & to believe me to be with every sentiment of Esteem sir Your most Obt & very Hume Sert

Anty Wayne

